                 Case 21-50236-KBO   Doc 1-1   Filed 03/05/21   Page 1 of 8




                                     Exhibit A




DOCS_LA:336261.1 57095/002
Case 21-50236-KBO   Doc 1-1   Filed 03/05/21   Page 2 of 8
                                                   Claim #14 Date Filed: 10/10/2019
Case 21-50236-KBO   Doc 1-1   Filed 03/05/21   Page 3 of 8
Case 21-50236-KBO   Doc 1-1   Filed 03/05/21   Page 4 of 8
Case 21-50236-KBO   Doc 1-1   Filed 03/05/21   Page 5 of 8
                 Case 21-50236-KBO   Doc 1-1   Filed 03/05/21   Page 6 of 8




                                     Exhibit B




DOCS_LA:336261.1 57095/002
                         Case 21-50236-KBO                     Doc 1-1           Filed 03/05/21        Page 7 of 8


                      A                           B             C            D             E             F             G               H
1 Debtor Transferor: Bayou Steel BD Holdings, L.L.C.
2 Preference Period Transfers
3
4
                                                               Check                   Transfer        Invoice                      Associated
             Vendor Name                    Transfer Date              Transfer Type                              Invoice Date
 5                                                            Number                   Amount          Number                    Invoice Amount
 6 XPRESS RECYCLING, INC.                    7/31/2019      2000096193     Wire      $ 288,034.43    5100608137    6/27/2019      $     5,388.20
 7                                                                                                   5100608138    6/27/2019      $     5,326.14
 8                                                                                                   5100608139    6/27/2019      $     5,155.33
 9                                                                                                   5100608140    6/27/2019      $     5,492.02
10                                                                                                   5100608141    6/27/2019      $     5,333.97
11                                                                                                   5100608142    6/27/2019      $     5,471.14
12                                                                                                   5100608143    6/27/2019      $     5,388.20
13                                                                                                   5100608144    6/27/2019      $     5,432.28
14                                                                                                   5100608145    6/27/2019      $     5,233.05
15                                                                                                   5100608146    6/27/2019      $     5,585.11
16                                                                                                   5100608147    6/27/2019      $     5,357.17
17                                                                                                   5100608148    6/27/2019      $     5,269.30
18                                                                                                   5100608149    6/27/2019      $     5,289.89
19                                                                                                   5100608150    6/27/2019      $     5,375.44
20                                                                                                   5100608151    6/27/2019      $     5,600.77
21                                                                                                   5100608152    6/27/2019      $     5,432.28
22                                                                                                   5100608153    6/27/2019      $     5,178.53
23                                                                                                   5100612645    7/23/2019      $     5,458.09
24                                                                                                   5100612646    7/23/2019      $     5,556.69
25                                                                                                   5100612647    7/23/2019      $     5,460.70
26                                                                                                   5100612648    7/23/2019      $     5,525.66
27                                                                                                   5100612649    7/23/2019      $     5,181.14
28                                                                                                   5100612650    7/23/2019      $     5,512.61
29                                                                                                   5100612651    7/23/2019      $     5,406.47
30                                                                                                   5100612652    7/23/2019      $     5,315.70
31                                                                                                   5100612653    7/23/2019      $     5,398.64
32                                                                                                   5100612654    7/23/2019      $     5,598.16
33                                                                                                   5100612655    7/23/2019      $     5,484.19
34                                                                                                   5100612656    7/23/2019      $     5,269.30
35                                                                                                   5100612657    7/23/2019      $     5,370.22
36                                                                                                   5100612658    7/23/2019      $     5,362.39
37                                                                                                   5100612659    7/23/2019      $     5,245.81
38                                                                                                   5100612660    7/23/2019      $     5,313.09
39                                                                                                   5100612661    7/23/2019      $     5,341.80
40                                                                                                   5100612662    7/23/2019      $     5,365.00
41                                                                                                   5100612663    7/23/2019      $     5,406.47
42                                                                                                   5100612664    7/23/2019      $     5,367.61
43                                                                                                   5100612665    7/23/2019      $     5,245.81
44                                                                                                   5100612666    7/23/2019      $     5,039.63
45                                                                                                   5100612667    7/23/2019      $     4,918.14
46                                                                                                   5100612668    7/23/2019      $     4,863.14
47                                                                                                   5100612669    7/23/2019      $     4,887.17
48                                                                                                   5100612670    7/23/2019      $     4,929.89
49                                                                                                   5100612671    7/23/2019      $     4,818.02
50                                                                                                   5100612672    7/23/2019      $     4,946.71
51                                                                                                   5100612673    7/23/2019      $     4,908.53
52                                                                                                   5100612674    7/23/2019      $     4,815.61
53                                                                                                   5100612675    7/23/2019      $     4,925.08
54                                                                                                   5100612676    7/23/2019      $     4,884.77
55                                                                                                   5100612677    7/23/2019      $     5,025.21
56                                                                                                   5100612678    7/23/2019      $     4,856.20
57                                                                                                   5100612679    7/23/2019      $     4,898.92
58                                                                                                   5100612680    7/23/2019      $     4,827.36
59                                                                                                   5100612681    7/23/2019      $     4,970.47
60                                                                                                   5100612682    7/23/2019      $     5,025.21
61                                                                                                                                $ 288,034.43
62
63 XPRESS RECYCLING, INC.                    9/11/2019      2000096889     Wire      $   57,863.29   5100616458    8/12/2019     $     5,277.63
64                                                                                                   5100616459    8/12/2019     $     5,198.69
65                                                                                                   5100616460    8/12/2019     $     5,117.18
66                                                                                                   5100616461    8/12/2019     $     5,287.89
67                                                                                                   5100616462    8/12/2019     $     5,290.46
68                                                                                                   5100616463    8/12/2019     $     5,219.21
69                                                                                                   5100616464    8/12/2019     $     5,287.89
70                                                                                                   5100616465    8/12/2019     $     5,354.01
                         Case 21-50236-KBO                   Doc 1-1          Filed 03/05/21          Page 8 of 8


                      A                           B           C           D               E             F             G               H
1 Debtor Transferor: Bayou Steel BD Holdings, L.L.C.
2 Preference Period Transfers
3
4
                                                             Check                     Transfer       Invoice                      Associated
                Vendor Name                 Transfer Date            Transfer Type                               Invoice Date
 5                                                          Number                     Amount         Number                    Invoice Amount
71                                                                                                  5100616466    8/12/2019      $     5,135.13
72                                                                                                  5100616467    8/12/2019      $     5,343.75
73                                                                                                  5100616468    8/12/2019      $     5,351.45
74                                                                                                                               $    57,863.29
75
76                                                                                   $ 345,897.72                               $   345,897.72
